Christianson, J.
I concur in a reversal and in the foregoing opinion, but express no opinion on whether the rule contended for by appellant’s counsel and discussed in that portion of the opinion covered by paragraph 2 of the syllabus is correct or not.
*105Note. — On sufficiency of averment in indictment or information for perjury as to-jurisdiction or authority to administer oath, see note in 32 L.B..A. (N.8.) 142, which states that the modern statutory rule is that such matters are sufficiently averred by setting forth the substance of the offense, in what court or before whom the oath was taken, and that such court or person has competent authority to administer the oath.